11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


In re Joseph Gus Mays,                         * Original Mandamus Proceeding

No. 11-14-00310-CR                             * November 20, 2014

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

         This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be denied in part and
dismissed in part. Therefore, in accordance with this court’s opinion, we deny
Relator’s petition for writ of mandamus against the trial court and dismiss for want
of jurisdiction Relator’s petition for writ of mandamus against the District
Attorney’s Office for Brown County and the court reporter for the 35th District
Court.